FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                No. 10-10131
           Plaintiff-Appellee,
                                            D.C. No.
                v.                       2:08-cr-01329-
                                             ROS-1
 DAMIEN ZEPEDA,
        Defendant-Appellant.                 ORDER


                     Filed August 20, 2013

     Before: Ferdinand F. Fernandez, Richard A. Paez,
           and Paul J. Watford, Circuit Judges.


                           ORDER

    The opinion in this case filed on January 18, 2013, and
reported at 705 F.3d 1052 is hereby withdrawn. The opinion
shall not be cited as precedent by or to any court of the Ninth
Circuit. The court will file a new opinion in due course. As
the court’s opinion is withdrawn, the government’s petition
for rehearing and rehearing en banc is moot.